Citation Nr: 0632626	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability (claimed as stiffness).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for mitral valve 
prolapse, currently rated as noncompensable.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1988 to September 1988 
and from May 1990 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in October 2005.

The record shows that the veteran failed to report for the 
Board hearing scheduled for her at the RO in July 2005 and 
did not provide an explanation for her failure to report.  
Her hearing request, therefore, is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2006).  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her claims.

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a left knee disability 
that is due to her service in the military.  

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has hypertension that is due 
to her service in the military.

4.  The veteran's mitral valve prolapse is manifested by no 
current residuals.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for entitlement to a compensable disability 
rating for mitral valve prolapse have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 7099, 7000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
November 2001 and issued the rating decision which was the 
initial denial of the veteran's claim in August 2002  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the November 2001 and October 2005 letters, VA informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  
Additionally, the October 2005 letter explicitly directed the 
veteran to submit to VA any relevant evidence in his 
possession.  Thus, the Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   With respect to the issues decided here, by way of a 
March 2006 supplemental statement of the case, the veteran 
was provided with notice of what type of information and 
evidence was needed to establish an effective date and a 
disability rating for all claims on appeal.  Thus, the 
requirements of Dingess have been satisfied

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate her claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded a VA examination in connection 
with her claims.  VA attempted to obtain more probative 
medical evidence concerning the disability on appeal, but the 
veteran failed to report for the scheduled examination.  The 
Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim entitlement 
to service connection, the claim will be adjudicated based on 
the evidence of record.  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination, 
and a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2005).  
However, as to the claim for an increased rating for mitral 
valve prolapse, as there are reports of relevant examinations 
from 2001 and 2004, the Board will adjudicate the claim for a 
higher rating based upon the evidence of record. 38 C.F.R. 
§3.655(b).  Absent good cause, there is no further duty to 
provide another examination or medical opinion with respect 
to issue on appeal.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this matter.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Left Knee

The Board initially notes that the veteran's service medical 
records are devoid of reference to any complaints, treatment 
or diagnosis of left knee disability.  A November 2001 VA 
orthopedic report shows that the veteran complained of pain 
and tingling in the left knee, but examination found no 
positive finding with respect to the left knee and no left 
knee disability was diagnosed.  A September 2004 VA 
orthopedic examination report shows that the veteran had a 
normal left knee on examination, with the exception of mild 
patellofemoral crepitance.  The diagnosis was chondromalacia 
patellae.

The Board acknowledges that the medical evidence of record 
appears to show that the veteran currently has a diagnosed 
left knee disability; however, there is no evidence of any 
left knee disease or injury during the veteran's active duty 
service.  Without evidence of any in-service disease or 
injury, entitlement to service connection cannot be 
established.  Moreover, there is no competent medical 
evidence etiologically linking the veteran's current left 
knee disability to any incident of her active duty service.  
The only support for the assertion that the veteran's left 
knee disability is etiologically linked to her active duty 
service is found in her own unsubstantiated lay statements.  
The Board notes that as a layperson, she simply is not 
qualified to render a medical opinion to etiologically link 
her left knee condition to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Mercado-Martinez v. West, 
1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  As there is no evidence of any 
left knee disease or injury during active duty service and no 
competent medical evidence etiologically linking the 
veteran's currently diagnosed left knee disability to her 
active duty service, entitlement to service connection for a 
left knee disability is not warranted.

Hypertension

The Board notes that high blood pressure was noted during the 
veteran's service; however, subsequent blood pressure 
readings during service were normal.  The veteran complained 
of a past history of borderline hypertension during a VA 
general medical examination conducted in November 2001; 
however, no diagnosis of hypertension was rendered and the 
veteran's blood pressure was 128/82, right arm, and 126/80, 
left arm.  Nevertheless, the veteran was diagnosed with 
poorly controlled hypertension during the September 2004 VA 
heart examination.  As noted above, VA attempted to obtain 
probative medical evidence relating to the veteran's claims.  
In this instance, VA attempted to obtain a medical opinion to 
determine if the hypertension diagnosed at the September 2004 
VA examination was etiologically related to the veteran's 
active duty service.  As noted previously, the veteran failed 
to report to the scheduled examination.  As such, the claim 
must be adjudicated based on the evidence of record.  As 
there is no competent medical evidence etiologically relating 
the veteran's current hypertension to her active duty 
service, the claim of entitlement to service connection for 
hypertension must be denied.

Increased Rating

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Mitral Valve Prolapse

The veteran's service-connected mitral valve prolapse 
disability has been rated as analogous to the criteria for 
valvular heart disease found at 38 C.F.R. § 4.104, Diagnostic 
Code 7000.  See 38 C.F.R. § 4.20 (When an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.).

Valvular heart disease is rated at 10 percent when workload 
of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required.  
A 30 percent evaluation is warranted when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104.

The November 2001 VA general medical examination report shows 
that the veteran reported mitral valve prolapse and the 
examiner noted in the diagnoses that the veteran would 
"provide echocardiogram confirmation of mitral valve 
prolapse."  The September 2004 VA examination report states 
that mitral valve prolapse was not "commented upon" by the 
cardiologist reading the echocardiogram that accompanied the 
examination.  The examiner went on to say that the veteran 
was currently experiencing no disability from the mitral 
valve prolapse condition.

The November 2001 and September 2004 VA examination reports 
contain no evidence of either a laboratory determination of 
METs based on exercise testing or an estimate by a medical 
examiner of the level of activity, expressed in METs, that 
results in dyspnea, fatigue, angina, dizziness or syncope.  
The report also failed to comment on whether or not cardiac 
hypertrophy or dilation was present.  As noted above, VA 
attempted to obtain this critical information by arranging 
for an additional VA heart examination, but the veteran 
failed to report to the examination scheduled for her.  As 
such, the disability must be rated on the medical evidence 
currently of record.

The medical evidence of record shows that the veteran has 
reported a mitral valve prolapse which was not confirmed by 
echocardiogram in September 2004.  The medical evidence of 
record also shows that the September 2004 examiner determined 
that the veteran was experiencing no residual disability as a 
result of her mitral valve prolapse.  As a result, the Board 
finds that the currently assigned noncompensable disability 
rating accurately captures the extent and severity of the 
veteran's service-connected mitral valve prolapse disability.  
There is no medical evidence of record showing that a 
workload of between 7 and 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or that continuous 
medication is required to treat the veteran's condition.  As 
such, a compensable disability rating of 10 percent is not 
warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable disability rating for mitral 
valve prolapse is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


